Order entered December 21, 2022




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-22-00721-CV

      MULTI-HOUSING TAX CREDIT PARTNERS XXXI, Appellant

                                         V.

          WHITE SETTLEMENT SENIOR LIVING, LLC, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-22-04532

                                      ORDER

      Before the Court is appellant’s December 15, 2022 motion for extension of

time to file its brief. Appellant explains the extension is necessary because the

clerk’s record is incomplete and the supplemental clerk’s record it has requested

has not yet been filed.

      We GRANT the motion. We ORDER Dallas County District Clerk Felicia

Pitre to file, no later than December 30, 2022, the supplemental clerk’s record

appellant requested December 13, 2022 and RESET the deadline for the filing of
appellant’s brief to January 30, 2023 or thirty days after the supplemental clerk’s

record is filed, whichever is later.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                            /s/    BILL PEDERSEN, III
                                                   JUSTICE